Title: From George Washington to John Glover, 29 January 1781
From: Washington, George
To: Glover, John


                        
                            Dr Sir,
                            New Windsor Jany 29th 1781
                        
                        I could have wished as General Howe is about to make his journey (in consequence of leave formerly granted
                            him) that you could have remained at the point till his, or General Pattersons return—but as this seems inconvenient, from
                            a pressure of family matters, I yield my consent to your immediate departure thence, provided Genl Heath sees no particular
                            inconvenience resulting from it at this time. I am Dr Sir Yr Most Obedt Serv.
                        
                        
                            G. Washington
                        
                    